Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation: “at least one pair of bearings” in line 2. It is unclear if the pair of bearings comprises or is separate from the bearing of claim 1. For examination purposes it has been assumed that the pair of bearings comprises the bearing of claim 1.
Claim 2 recites the limitation: “two bearings” in line 5. It is unclear if this is in reference to the “at least one pair of bearings” of line 2, and similarly if it comprises or is separate from the bearing of claim 1. For examination purposes it has been assumed that the two bearings refer to the at least one pair of bearings and comprise the bearing of claim 1.
Claim 3 recites the limitation: “a first bearing and a second bearing”. It is unclear if this is in reference to the pair of bearings of claim 2 or if separate bearings are being claimed. For examination purposes it has been assumed that the first bearing and second bearing are in reference to the pair of bearings of claim 2.
close to" in claim 8 is a relative term which renders the claim indefinite.  The term "close to" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what distance is being claimed.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ren et al. (CN105063965A).
Regarding claims 1 and 10, Ren et al. teaches a washing machine (reads on claim 10) with a decelerating clutch (see abstract and page 6 of the translation), comprising: a bearing seat 3, 5, an input shaft (see input portion of 11), an output shaft (see output portion of 11), and an output shaft sleeve 1, 24, 16, wherein the input shaft and the output shaft are arranged coaxially, the output shaft sleeve 1 ,24, 16 is sleeved on the input shaft and the output shaft, the output shaft sleeve 1, 24, 16 is configured to rotate relative to the input shaft, and the output shaft sleeve 1, 24, 16 is connected with the input shaft in a transmission manner via a planetary 
Regarding claim 2, Ren et al. teaches the limitations of claim 1. Ren et al. also teaches in figures 1-2, 6 and pages 5-6 of the translation that at least one pair of bearings 4, 6 are provided, and correspondingly arranged at two ends of the output shaft sleeve 1, 24, 16; two first locating structures (see e.g. corner portions on 1 and 24) are arranged on the output shaft sleeve 1, 24, 16, and are respectively arranged at different sides of the pair of bearings 4, 6; and two second locating structures (see e.g. corner portions on reference numbers 3 and 5) are also arranged on the bearing seat 3, 5, and are arranged at another side of the bearing 4 corresponding to the two first locating structures on the output shaft sleeve 1, 24, 16, and capable of limiting axial movement of the bearing 4.
Regarding claim 3
Regarding claim 4, Ren et al. teaches the limitations of claim 3. Ren et al. also teaches in figures 1-2, 6 and pages 5-6 of the translation that the output shaft sleeve 1, 24, 16 comprises an inner barrel shaft 1, a brake wheel 24 and an oil seal cover 16, the inner barrel shaft 1 and the oil seal cover 16 are respectively fixedly connected with the brake wheel 24, the first bearing 4 is installed on the inner barrel shaft 1, and the second bearing 6 is installed on the oil seal cover 16, the inner barrel shaft 1 and the oil seal cover 16 are respectively provided with a third locating structure (see corners of 1 and 16 connected to corners of 4 and 6) to be in fit with an inner ring of the first bearing 4 and an inner ring of the second bearing 6 to limit movement of the first bearing 4 and the second bearing 6 in an opposite direction along an axial direction.
Regarding claim 8, Ren et al. teaches the limitations of claim 3. Ren et al. also teaches in figures 1-2, 6 and pages 5-6 of the translation that each of the two second locating structures on the bearing seat 3, 5 comprises locating surfaces being in contact with an end face of an outer ring of the first bearing 4 or an end face of an outer ring of the second bearing 6, the locating surfaces comprises a first locating surfaces (see radially extending face of 3) is in contact with the end face, close to the second bearing 6, of the first bearing 4; and the second locating surface (see bottom face of 5) is in contact with the end face, close to the first bearing 4, of the second bearing 6.
Regarding claim 9, Ren et al. teaches the limitations of claim 8. Ren et al. also teaches in figures 1-2, 6 and pages 5-6 of the translation that a first bearing seat 3 and a second bearing seat 5 are provided, the first bearing seat 3 and the second bearing seat 5 are fixedly connected to form a cavity for accommodating the output shaft and the output shaft sleeve 1, 24, 16, and the first locating surface is arranged on the first bearing 3, and the second locating surface is arranged on the second bearing 5.

Allowable Subject Matter
Claims 5-7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record is Ren et al. (CN105063965A). Ren et al. fails to teach/disclose all of the limitations of claims 5-7. Further no other prior art was located that fairly suggested the claimed invention in whole or in part along with the requisite motivation for combination to anticipate or render the claimed invention obvious.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINSAE B AYALEW whose telephone number is (571)270-0256. The examiner can normally be reached Monday-Friday, 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL BARR can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/TINSAE B AYALEW/EXAMINER, Art Unit 1711